Citation Nr: 1024085	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a scar of the 
right foot, evaluated as non-compensable prior to July 23, 
2009.

2.  Entitlement to an increased rating for a scar of the 
right foot, evaluated as 10 percent from July 23, 2009.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
scar of the right foot.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1980. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the non-compensable 
evaluation of the scar, plantar surface, of the right foot 
and denied the claim of entitlement to service connection for 
a right knee condition.  

By way of history, this case was remanded by the Board for 
additional evidentiary development in a March 2009 decision.  
The case has been returned for appellate review.

During the pendency of this appeal, the RO in a December 2009 
rating granted a staged 10 percent rating for the scar on the 
right foot, effective July 23, 2009, and continued a 
noncompensable rating prior to that date.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased rating for the scar remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran asserts that he is entitled to increased ratings 
for his service-connected scar of the right foot and 
secondary service connection for a right knee disability.  
Unfortunately, a remand is required with regard to these 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  Such development 
would ensure that his due process rights are met.

The Veteran was afforded a VA examination in November 2006.  
The examiner noted limitation of motion of the lateral three 
toes in flexion and extension and noted that the limitation 
of motion was not due to the service-connected scar of the 
right foot, but rather to "underlying probable nerve 
injury."  The examiner however, did not specify the 
particular nerves involved or the severity of the damage

In the most recent VA examination, dated in July 2009, the 
examiner noted complaints of numbness in the right foot and 
that the scar is deep, adherent to the underlying plantar 
fascia and moderately painful.  Decreased sensation in the 
right foot was also noted.  The Veteran reported numbness of 
the right foot since stepping on a bottle during service.  
The examiner did not indicate whether there is nerve damage 
associated with the right foot scar or indicate the cause of 
the numbness and decreased sensation.  The examiner indicated 
that the Veteran's right knee disability is due to muscular 
wasting and peripheral neuropathies that are non service-
connected.

The claim must be returned for a new VA examination to 
determine whether there is any nerve damage associated with 
the service-connected right foot scar and, if so,  the extent 
of the nerve damage.  In light of the need for an additional 
examination and the comments on the most recent examination 
regarding the right knee disability, the additional 
examination should also clarify whether there is any 
relationship between the service-connected right foot 
disability and the claimed right knee disability.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and 
severity of his service-connected right 
foot scar to include any nerve damage 
to the foot.  In addition to providing 
a full description of the right foot 
scar and any associated functional 
impairment, the examiner should 
indicate whether there is any current 
nerve damage of the right foot due to 
the service-connected injury and, if 
so, identify the nerves involved and 
the severity of the residuals.  The 
examiner is also asked to set forth an 
opinion as to whether it is as least as 
likely as not that any current right 
knee disability is related to the 
service-connected scar of the right 
foot, to include any associated 
neurological residuals.  It is 
imperative that this remand and the 
claims file be made available to the 
examiner in connection with the 
examination.  A notation to the effect 
that this record review took place must 
be included in the report of the 
examination.  

2.  Thereafter, the Veteran's claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

